Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors phone (248) 203-0080 fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025 www.sucpas.com December29, 2011 To the Board of Directors of Robertson Global Health Solutions Corporation Saginaw, MI CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No.333-169078 of Robertson Global Health Solutions Corporation of our report dated December29, 2011, related to the consolidated financial statements of Robertson Global Health Solutions Corporation and Subsidiaries as of and for the year ending September 30, 2011, which appears in this Annual Report on Form 10-K. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, MI
